Citation Nr: 1631830	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches, claimed as residuals of a traumatic brain injury (TBI) or as secondary to a cervical strain with muscle spasm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1984 to January 1988.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2014, the Board remanded the appeal for additional treatment records and a supplemental VA medical opinion followed by readjudication of the appeal.  Pursuant to the Board's remand directives, additional VA treatment records and the October 2014 VA examination with a medical opinion were obtained.  The issue was readjudicated in January 2015.  For these reasons, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In March 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion.  In July 2016, a medical opinion from a VA neurologist was obtained, and a copy of the medical opinion was provided to the Veteran.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  The Veteran sustained multiple head and facial injuries during service.  

2.  Symptoms of headache were manifested during service.

3.  Symptoms of headache were recurrent since service. 

4.  Current tension headaches are related to active service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue of service connection for tension headaches has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with tension headaches, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

 Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran primarily contends that the current headaches, diagnosed as tension headaches by the January 2011 VA examiner, are causally related to head injuries sustained during active service.  He also asserts that he has had intermittent headaches in the occipito-frontal area since the in-service head injuries (i.e., during and since service).  See, e.g., October 2014 VA examination report.  In the alternative, he contends that the current headaches are secondary to the service-connected cervical strain with muscle spasm.

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained multiple head injuries during service and headache symptoms were manifested during service.  During service, the Veteran received medical treatment for head injuries and headaches on several occasions during service.  In December 1984, the Veteran received treatment for post-concussion syndrome for a head injury sustained during a bar fight, and the reported symptoms were nausea, vomiting, dizziness, and headache.  In December 1985, the Veteran received treatment for blunt trauma to the nose during a fight while ashore.  In June 1986, the Veteran received treatment for a head trauma after falling seven feet and landing on the top of the head with complaints of subsequent headache and positional neck pain.  In May 1987, the Veteran was struck open palmed by another soldier and suffered a perforated right ear tympanic membrane.  In December 1988, the Veteran complained of headache, in addition to non-productive cough, shortness of breath, and runny nose of two weeks duration.

The Board next finds that the evidence is in equipoise on the question of whether headache symptoms have recurred since service separation.  The evidence weighing against a finding of recurrence is the fact that the earliest post-service evidence of headache documented in the record is in November 1999, i.e., approximately 
11 years after service separation.  Notwithstanding the absence of documentation of treatment for many years after service, the Veteran has reported that the headaches symptoms were recurrent since service and that he self-treated the symptoms with over-the-counter medication.  See January 2011 VA examination report.  The Veteran is competent to report his experience of headache symptoms, and there is no evidence to the contrary of record to suggest that the account of recurrent headache symptomatology since service is not credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that headache symptoms have recurred since service.

The Board further finds that the evidence is at least in equipoise on the question of whether the current headache disability is causally related to service.  After review of the record, the July 2016 VA reviewer opined that it was at least as likely as not that the current headaches were related to in-service facial and head injuries.  The July 2016 VA reviewer explained that the onset of headaches occurred during service and, given that the headaches were not present prior to service, the headaches could be reasonably considered to be a direct service-connected condition.  Because the July 2016 VA reviewer has specialized medical expertise in area of neurology and provided adequate rationale for the medical opinion, it is of significant probative value.  

Although the January 2011 VA examiner provided a negative medical opinion on the question of whether current headaches were related to service, the medical opinion is of lesser probative value than the July 2016 VHA medical expert opinion because the January 2011 VA examiner did not discuss documented complaints of headaches during service after the in-service December 1984 and June 1986 head injuries.  Similarly, the negative January 2014 VA medical opinion is of lesser probative value than the July 2016 VHA medical expert opinion because the January 2014 VA examiner did not consider the Veteran's lay account of headaches during service and intermittent headaches since service.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that headaches symptoms were manifested during service and have recurred since service separation and current tension headaches are causally related to service; therefore, the criteria for service connection for tension headaches under 38 C.F.R. § 3.303(d) are met.  38 U.S.C.A. § 5017; 38 C.F.R. § 3.102.

The Board has granted direct service connection under 38 C.F.R. § 3.303(d) for tension headaches based on in-service head and facial injuries, headaches during service, recurrent headache symptoms since service, and the July 2016 VHA medical opinion linking the current tension headaches to service; therefore, other potential theories for entitlement to service connection (i.e., secondary service connection) are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).


ORDER

Service connection for tension headaches is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


